Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 1 of 20




   Sanjay Singh
   3700 NW l09thAve,CoralSprings171- - 33065
   Phone - 510-342-6770
   Email-siavsingh@ gmail.com.




                                        In the United StatesDistrictCourt

                                      SO UTHERN DISTRICT OF FLO RIDA


          SANJAY SING H

                                      Plaintlj'J
                                               ,                            CASENUM


          Sw iftA ir,LLC Et.AII...
          OPERATIONS IIEADQtJARTL-
                                 'RS.
                                    '
          202 Centrtpol
                      'tDreSuite400
          Greensboro-NC 27409


          Capt.wayne                  MtWMJ
          OPERA-
               I51ONSHEADQtlAR'
                              l'F,RS'
          202 CentreportDr-Suite400
          Greensboro-NC 27409
                                                                                Dem and Jul
                                                                                          'y Trail
          capt.lamesT                 #yft.l
          OPERATIONSHEADQtJAR'l'l
                                -'
                                 ,RS:
          202CcntreportDr.Suite 400
          Greensboro,NC 27409


                                      Defendants;




  PAGE 1()F8
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 2 of 20




                                                           Introduction
                      On oraround Aprill4,2019, and April l6,20l9,Plaintiffoperated Flightasa Pilotand

   required Crew-memberunderjl4 c.f.rl2llfrom M IAMIto CARACAS to M iamiand M IAM Ito HA                                    -



   VANA to M iami asaSecond In Cfypppltznc/zadministering duties underjl4 efar 12l.5443.Two subse-
                                                                                               .



   quentFlightSafet'
                   y Violation Reportwasfiled by the Plaintiff alleging violation by the Pilotin Com -
   m and ofthe two tlights.Based on the tiled report, Pl
                                                       aintiffwasterminatedbytheDejèndantsNo.lona
   tele-conference gAttendees as announeed'
                                          ,Chief Pilot ,Human Resources, Unknownl.Plaintiffwas
   terminated citing reason for INSUBORDINATION andJeopardizing theDefendantsNo 1Certlhcation              .



   issuedby FAA (FederalAviation-z1Jp?j??/.
                                          s'/ra/D/p and DOT (DepartmentofTransportatiolp                   .




                                                  Cause ofAction



                           This action is brought'
                                                 , under extraordi
                                                                 narv circum stances;pursuantTitle VIl of
        the Civil Rights Ad of I964 ,' 42 U.S.Code j2000e-2.Unl
                                                              awfulemployment practices,and j
        2000e-3.Other unlawfulem ploym ent practices leading to the term ination of em ployment for the

        plaintiff.


   1é121.1 Applicabilit
                      y Thispartprescrl besrulesgoverning- la)The domestic, flag,and supplem entaloperations of
   each person who holds oris required to hold anAi
                                                  rCarrierCertifi
                                                                cate orOperating Certificate underpart119 ofthis
   chapter




   2jl4e.t-
          .rl.lSecondincorlyr/tw'
                                ?t:
                                  /meansapilotwhoisdesignatedtobcscctlndincommand ofanaircraftduringI
                                                                                                    lighttime           .


  3jI21.544 Pilotmonitoring'
                           ,Eachpilotwhoisseatedatthcpilotcontrolso1-theaircratt. whilenotflyingtheaircrafk mustac-
   complish pilotmonitoring dutiesas appropri
                                            atc in accordancc with the certilicate holder'sprocedurcs contained in thc manual
  r
  Fequired by jl2l.l33 ofthis part.Compliancc with this sedion is rcquired no later than March 12- 2()l9. IDoc.No.
   ,4A-2008-0677,78 FR 6784l. Nov.12.2013I
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 3 of 20




                         This action is broughtUNDER violation ofPlaintiffsConstitution rightsguaranteed

         under5th & l4th am endments-
                                    , vi
                                       olating due process entitled tlnderimplied contractlaw . This action
                                                          -        -



         f-
          sbroughtunderextra ordinary circumstances, Where:the1p/t
                                                                 J//?/#/''in entitledduerrtlcaNs'under5th
         and 14th Amendmentbecauseadp Individual jx an advocate t?fan Administrative/7rpJp (FAA) while
                                                                       .                     .



        Employed with theJDVJ??JJr?/11t
                                      r
                                      znJtheJD&.
                                         .     /?z?JJ?7/11isJpAirlineoperatorunderdirectsupen'i-
                                                               .



        sionon theAdministrativebody FAA (FederalAviationAdnlinistration)    .



                         Defendant1,2 & 3are in violation ofj14 c.f.r91.13 Carelessorrecklessoperation
        endangering public and plaintiffssafety, wi
                                                  th intentto cause harm,harassmentorpersonalinjul'
                                                                                                  y to
        the plaintiff,See...Leaschauer u FCJ. Avi
                                                ation.z1J???ï??.,No.14-71167(9thCir.Jun.23,2016)
                         Defendant2 and 3arein violationofjl4c.f.r121.385 Compositionoftlightcrew.
        endangering safety offlightoperation, with i
                                                   ntentto causeharm,harassmentorpersonalinjurytothe
        plaintiff.

                         Defendant2 and 3 are in violation ofjl4 c.f.r121.394 Flightattendantrequire-
        ments during passenger boarding and deplaning'
                                                     , endangeri
                                                               ng safety offlight,w ith intentto eause
        harm,harassmentorpersonalinjurytotheplaintiff.
                     6. Defendant2 and3 are in violation are inviolationofjl4 c.f.r 121580 Prohibition
                                                                                         .



        on interference w ith crew-m embers;w ith intentto cause harm , harassmentorpersonalinjury to the
        plaintiff

                         Defendant l,2 & 3 are in violation of jl4 c.f.r 121.537 Responsibility foropera-
        tionalcontrol:Supplementaloperations'
                                            , wi
                                               thintenttocauseharm,harassmentorpersonalinjuly to
       the plaintiff

                     8. Defendant 1,2 & 3 are in violation ofKtciross Negligence offlightsafety standards''
        setforth by FederalAviation Act, 49 U.S.
                                               C.#40101.And 14 c/r part.
                                                                       441,4-91,.
                                                                                (121(ûûFAAD');en-
       dangering safety of tlight,w ith intentto cause harm , harassmentorpersonalinjury to the plainti
                                                                                                      fr.
       See....Jz7reAirCrt
                        z&/?atLexington, Kentucky,CIVlL ACTION (MASTER FILE)NO.5:
                                                                                06-CW 316-
       KSF (E.D.Ky.Jun.6,2008)


  PAG 1--'3()F8
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 4 of 20




                                                Jurisdiction & Venue

                          The Jurisdiction is appropriate under28 USC j133l;and this Courthas federal
        question pursuantto 28 USC j1331.
                         The Defendant l is authorized to do Bussiness in State of Florida and other 2 & 3

       were em ployed by the Defendant1atthe tim edisptlte in question.
                    l1. Thisaction isbroughtunder extraordinarvti
                                                                '
                                                                /rc'?
                                                                    .f
                                                                     /z/s'
                                                                         /az7cc.
                                                                               j',arising federalquestion on

       extraordinary meritsoffederalquestions,therefore,Jurisdictionisappropriate.
                    12. The Damagesclaimed is more than $75000 foreach defendant, arising federalques-
       tlon.

                                                   Facts

                    13. PetitionerpSanjay Singh isanAirline PilotCertitied under14 CFR j6l.167with ex-
       tensive experience to operate Airplanessuch asBoeing 747, Boeing 737,AirbusA320 ...,Etc.

                    14. Petitioner,Sanjay Singh washired by the DefendantNo.1forthe position ofFirst
       O fticerin a Boeing 737Aircrafton Februal'
                                                y 4tI1, 20l9.

                    l5. Petitioner received aIIapproved training to function as a firstofficer or Second in
       Com mand in theAircraftoperated by DefendantNo. 1underthe approvalofFAA4.
                    16. Petitioner excelled in aIItraining program approved by the FAA forthe Defendant

       N o.1and wasreleased forlineoperation on orarotlnd 04/04/2019.
                    17. PetitionerOperated firsttlighton 04/06/2019 aftercom pletion oftraining and therem

       after tlew with Captain's representing DefendantNo. 1 as a Pilot In comm and;W hile the petitioner

       exercised the PrivilegesofSecond in Command pursuant14 CFR j121434 -Operating experience,
                                                                              .



       operating cycles,and consolidation ofknow ledge and skills.

                    l8. Petitioner was paired with DefendantNo.2 to FI
                                                                     y FlightNumberSQW 1997 and
       1996 on April14th ,2019 from M iam ito Caracasand back to M iam i.



  4FAA -FederalAviation Administration
  PAG E4OF8
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 5 of 20




                           Itisalleged that, the DefendantNo.2 while acting asPilotin Com mandspursuant 14
        c.f.r 1.1 endangered public safety by operating Aircraf'
                                                               tassigned by DefendantN o. 1in a grossnegli-

        gentm anner.

                     20. ltisalleged that,the DefendantNo.2 while acting as Pilot in Comm and pursuant 14
        c.f.r 1.1,interfered w ith ptaintiffs( '
                                               ew m emberdutiesby disrupting a com m on culture ofCrcw Re-

        sourceManagementinpracticeunderthestandardoperatingprocedure(?/theAirlineandinViola-
        tion ofjl4c.f.rI21.580.
                     21. Itisalleged that,the DefendantNo.2 while acting as Pilotin Com mand pursuant 14
        c.f.rl.1,violated in grossnegligence j14 c.f.rl2l.385 by altering and prohibitingfunctionsofcrew
        m emberduties.

                     22. Itisalleged that,the DefendantNo.2 while acting as Pilot in Comm and pursuant 14
        caf.r 1.1,Violated safety culture ofthe Airline operation with the deliberate intention ofcarelessand
        recklessoperation and w ith the deliberate intention ofgrossnegligence.

                     23. ltisalleged that,the DefendantN o.2 while acting asPilotin Com mand pursuant 14
        c.f.r 1.1;The PlaintiF advised the DefendantNo.2 ofsafety lapses and subm it-ted verbalcautionary

        information whileacting asSecond in Commandbpursuantjl4 c.f.rl.1and assigned on dutiespur-
        suantjl4 c.f.r 121.544 and in accordance with Airline Standard operating Proceduresand General
        operating procedure;the DefendantN o.2 disregarded and ridiculed the Plaintiff'
                                                                                      ,while, the said de-
        fendantcontinued with safety Iapseswith grossnegligence.

                     24. ltis alleged that'
                                          ,the DefendantNo.2 while acting as Pilotin Com mand pursuant 14

        e.f.rl.1deliberately harassedthe Plaintiffatwork and eaused severe personalinjury to thePlaintiff
        including term ination from em ploym entby the false supposition ofhisauthority and duties.




   6 second in command meansapilotwho isdesignatedto be second in ctlmmand ot-anaircraftduring fliphttime,

   PAGE5O F8
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 6 of 20




                       ltisalleged that'
                                       ,the DefendantNo.2 while acting as Pilotin Comm and pursuant 14
      c.f.r 1.1,aftercompletion ofthe flightback to M iam i, DefendantNo.2 threatened the Plaintiffthata
      com plaintwillbe Gled with theA irlinel'
                                             nanagemellt, alleging bad attitude ofthe plaintiff.

                  26. It is a factthatthe Plaintiff Gled a voluntary disclosure ofthe safety Iapses by the
      pilot in com mand as DefendantNo.2 into two pal
                                                    4A)Preliminary Reportand B)FinalReport;at-
      tached with thecomplaintasExhibitA. Page 1-5.
                  27. Itisalleged thatthe DefendantNo.2 has history ofsafety Iapses in violation ofAir-
      line safety culture and the said defendanthas a history of stlbstandard skills and know ledge in his
      trainingAN D operationalevents in theA irline.

                  28. It is factthat,on oraround April16th, 2019,
                                                                'DefendantNo.3 and the plaintiffwere
      pairedtogethertooperatetlightnumberSQW 702/701.
                  29. Itisalleged thatthe'
                                         , DefendantNo.3 with and pre-m editation degraded the safety

      ofthetlightwhileactingasthe PilotinCommand fortheflightSQW 702/701            .



                 30. Itisalleged thatthe;defendant110.3 interfered inthe duties ofthe plaintiff pursuant

      l4 e.f.rjl2l.544.
                 31. lt is alleged thatthe'
                                          ,defendant110.3 with intention and designedly threatened the

      plaintiff;thatthedefendantno.3 isassignedbythemanagementtoevaluatemy Gtnessforthejob.
                 32. ltisalleged thatthe;defendantn0.3through the t
                                                                  lightSQW 702/701violated safety
      protocoland subsequently threatened the plaintifl-notto f5leany safety violation.

                 33. Itisalleged thatthe;defendantno.3 with intention removed a FlightAttendantfrom
      assigned position while in tlightto come and sit in the cockpitin orderto becom e a w itness ofthe

      tlighteventhoughtheplaintiffobjected.
                 34. ltis alleged thatthe;defendant no.3 w ith intention violated many safety rules and
      regulatiolaoutside the scope ofGeneraloperating principlesand guidelines.
                 35. Itis alleged that the;defendantno.3 deliberately and designedly orchestrated such
      circumstancesin orderto design the plaintiff'stermination.
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 7 of 20




                    36. ltisalleged thatthe;defendantno.3 eom pelled and threatened the plaintiff;thatifthe

       plaintiffGles any safet'
                              y repoftthe plaintiffwillbe Gred becatlse the defendantno.3 isrepresentative
       ofthe management.

                        Itisalleged thatthe;defendantno.3 afterthe com pletion ofthe tlightin the w itness
       ofotherairline representative gl-he Captain wasshouting atthe Gate Ramp ofdeplaning, Quote''l
       hopeyougetFired and Ihopenottoseeyouagain''Unquotel
                    38. Itisfactthata flightsafety violation reportwas ilnmediately Gled by the plaintiffas

       preliminary Glling Preliminary AirSafety Violation Report requesting download ofCVR (Cockpit
       VoieeReeorder)& DFDR (DigitalFlightDataRecorder)
                    39. Itisfact;on oraround April17tl1, 2019 A)Prelinli
                                                                       nary Reportand B)FinalReport;
       attached w ith the complaintasExhibitB. Page 1-7.

                    40. It isfactthatthe;DefendantNo. 1term inated the Plaintiff on oraround April19th,


                    41. ltis alleged thatthe DefendantN o.l,N o.2 and No.3 are liable forthe Plaintiffster-
       lnination.

                    42. Itisalleged thattbe;defendantno. l has significanthistory of :lGrossNegligence of
       tlightsafety standards''.




                                           Reliefand Damaees
                    43. The plaintiffisseeking Reinstatementofhisposition from DefendantN o.1
                    44. The plaintiffis seeking compensatory back pay and Iossofem ploymentdue to gross

      negligence and unfairem ploym entpracticesofthe Defendantno.1 for5 m illion dollars notincluding
      generaland punitive dam ages.

                    45. The plaintiffisseeking generaldam agesfrom Defendantno.2 for75000.
                    46. The plaintiffisseeking generaldamagesfrom Defendantno.3 for75000.


   PAGIE70F8
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 8 of 20




                      The plaintiffisseeking CourtFee and legalfeeat$450/Hr. fora courtadjudicated
       reasonabletime period and imposed in partsto eaeh defendant.




                                          *




                 Sanjay Singh I ro-




                 3700 NW 109th AVE

                 CoralSprings
                 F1-33065

                 Phone - 510-342-6770

                 Em ail -siaysingh gluail-col
                                            m.




   PAGE 8OF8
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 9 of 20


                                                                          ExhibitA -Page 1 of5

      SANJAY SINGH
      737 FIRST OFFICER EMP-5364
      3700 NW 109TH AVE
      CORAL SPRINGS,FL-33065.
      510-342-6770

      Wednesday,April17,2019

     To,

     DirectorofFlightSafety,
     Cc:ChiefPilot
     Cc:DirectorofOperation
     Cc:ChiefOperating Olicer

                                  FINAL REPORT SW Q 1997 & 1996

                                             SQW 1997
                                        PF:M yers PM :SINGH

            On April14th,2019 Capt.W ayne Myers and Iwere paired fora flightforSQW 1997 &
     SQW 1996.IShowed up on tim e atthe airpor'
                                              taround 6:45 AM to com plete security screening
     to arri
           ve atthe gate on tim e.W e were com pleted aIIpreflight procedures around 8 a.m .After
     com pletion of aIIprefli
                            ght procedure,w hile the boarding was in progress, lapproached the

     Captain forpermission to go geta Coffee from the Starbucks justoutside ofourdeparture
     Gate.The Captain orall
                          y showed solme incoherentdissatisfaction but approved m y Ieave and
     cautioned to return to the duty station im m ediately.W hile lwas standing in the Iine at the
     Starbucks coffee shop,The Captain senta gate agentw i
                                                         th a m essage to return to the Airplane
     ASAR Ireturned to the duty station on oraround 8:20.


            W e initiated ourpushback clearance on oraround 8:25 w i
                                                                   th ATC cl
                                                                           earance, W hen the
     Captain attem pted to establish pushback procedure,There was a sudden opening ofCaptain
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 10 of 20


                                                                          ExhibitA -Page 2 of5

      Side window,lheard him Shouting towards the gate;Ineed someone who can speak English,
      Fucking SwiftAir Hires aIIthe m inim um wage em ployee to save money;Idon't mind people
      having job butifyou cantspeak English you shouldn't.SwiftAiris justtrying to save money.
      He Quoted ççOne Day Isaid the wheelis on fire and the fucking guy replied, OK''Unquote.
      W hile the ground crew were looking fora Push Back Co-ordinatorwho speaks clearenglish, l
      told the Captain Quote''You can Use Hand SignalperGOM ''he di
                                                                  dn'treply and held back with
      significantfacialdem onstration offrustration.W hile he window was open, He m ade a com m ent
      on a Female Gate agent - lûl-low M uch Love is in thatbody''which Ifound a very derogatory
      rem ark even though, I don't believe the gate agent heard her comm ent.      At Last during
      pushback,the captain asked,How long you have been here? Ireplied to him thatjustfew
      days.Ref:AircraftPUSH/TOW ING PROCEDURES (GOM 7.6 A GSM 5.5COM 7.4)


             W e taxied out wi
                             th Clarence and took offwi
                                                      thoutany furtherremarks orcom ments to
      my bestofrecollection.


      W hile en-route,W i
                        th A demand from Captain made on the Ground to a FA;W e received a FA
      Call.W hil
               e Iwas administering F/O duties,The Captain asked m e to answer the Calland
      directed me to say -ASK HER TO REMOVE THE M EAT FRO M THE OM ELEU E - Ifound that
      delegation offunction was inappropriate while Iwas engaged in FO duties.


             During the Crui
                           se Phase,The Captain Interrogated i
                                                             f Ihave been to SVM i before, I
      answered to him , No it's my first tim e. W hile, I was having som e trouble wi
                                                                                    th ATC
      com munication the Captain infiltrated the duties without transfer of control.     He kept
      interrupting the ATC transmission while Iwas having ini
                                                            tialdifficul
                                                                       ty in com m unication and
      understanding the ATC in foreign country.On one occasion,W hile Iwas attem pting to talk to
      ATC the captain stated talking overthe ATC in the cockpitand Irequested the Captain that,
      Please don'ttalk overthe ATC - Iam having hard tim e understanding them and i
                                                                                  f you start
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 11 of 20


                                                                          ExhibitA -Page 3 of5

      talking overthen Icantdo my Job.lthinkthe Captain took my com ments in offense and said -
      W ho did yourIOE - ''ITold him you can ask the ChiefPilot'- The Captain Quoted ;T HE GUY
      W HO DID YO UR IO E SHOULD HAVE DONE HIS JOB -THIS SHOULD HAVE BEEN COVERED
      IN YOUR IOE''Unquote.
             Here-on After'
                          ,if Iattem pted to say anything the Captain Yelled - $
                                                                               dDo m e a FAVOR -

      Shut-up -ZIP IT''. Itold the Captai
                                        n'
                                         ,Ihope you realize thatthisairplane i
                                                                             s notjustilcaptain
      Certified''This airplane as perAFM requirestwo pilotto fl
                                                              y.Captain Yelled -''Do m e a FAVOR -
      Shut-up -ZIP IT''


             The remainder of the flight was fairly quiet as I rem ained focus on not to ask or
      recom mend the Captain any thing pertinent.


             Approaching TOD,the captain briefed ILS RW Y 10 backed up with visualapproach.I
      asked the Captain if he wants to set ILS m inimum , He abruptly repeated Yes - ITS visual
      approach. No such procedure is approved for Swift Air ILS APPROACH COUPLED W ITH

      VISUALAPPROACH.Ref:OPS SPECS (C)
      W hile on Approach I made aII calls required as per FCOM 1 and GOM And Training

      Recommendation'
                    ,The Captainjustwhistled alongthecompleteapproach untilIanding.


      W e taxied to the Gate withoutany furtherconversation to bestofmy recollection.
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 12 of 20


                                                                             ExhibitA - Page 4 of5



                                                SQW 1997
                                         PF:MYERS PM :SINGH

             W e Com pleted ourPre-flightpreparation while getting ready fordepadure;The Captain

      ini
        tiated his Bri
                     efing fordeparture.The Captains Briefing was Standard Calls and Procedures;
      Em ergency Briefing eas;IF we Loose an Engine A e willcontinue straightahead since its clear

      and there is ocean ahead ofus and Ended W ith -Do you have any Questions,Com m ents and
      recom m endation.

      Ireplied to the Captain YES:ON 2 Thinqs;

         Ifabortis required are you stillgoing to interfere w i
                                                              th the radio orare you going to focus on

         stoping the Airplane.(Captain Said -Iam the Captain Iwilldo anything necessary,Don't
         tellmewhatto doJ,
         W hy are you saying'
                            ,Engine Failure you willcontinue straight Ahead;Our EFP (Engine
         Failure Procedure)-is2.5M MIQ LT 080.
                                             ,The Captain Replied because itsVFR and there is
         no obstacle.Fhe Captain has no understating ofTranspor'
                                                               tCategory EFR Any published
         ProcedureforEFP doesn'tmake an exceptionofVFR and IFR)
      The Captain Yell
                     ed '
                        ,'$Do me a favor,ShutUp and Zip It''




             W e continued the pushback and taxiprocedure fordeparture.


             On Departure Captain and being Airborne at 1000'The Captain repeatedly requested
      Climb thrust,Fl
                    aps Up Maneuvering speed; the Captain didn'trealize thatthe LNAV and VNAV
      is already Armed and VNAV has already sequined the Flaps Up maneuvering speed with
      window closed.However,He kepton Shouting -Clim b thrust, Flaps Up Maneuvering speed.
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 13 of 20


                                                                          ExhibitA - Page 5 of5

      Reaching Flaps up retraction speed,W e gota ATC callto Clim b and M aintain FL160;W hile I

      wassetting is M CP the Captain Started yelling;Flaps Up ;Flaps Up;Flaps Up.Aftersetting hi
                                                                                               s
      MCP to FL160 Iposi
                       tioned the Flaps to retracti
                                                  on towardsZero.AfterSo m uch Yelling from the
      Captain'
             ,ltold the Captain'
                               ,Idon'tthink you know how to retract Flaps;Retraction of Flaps
      requires monitoring hence if you fIy 5 sec more i
                                                      t's com pletely acceptable. REF: FCOM

      NORM AL PROCEDURE 3-62 Slales; SET FLAPS LEVER.AS DIRECTED; M ONITOR FLAPS
      AND SLATS RETRACTION.



             The Captain took overthe controlof radio and responsibili
                                                                     ty of flying aIIthe way to
      Miam iand kepton whistling aIIthe way.He remained uncharge ofRadio and Flying aIIthe way
      to M iam iuntil13000 FT.


             The Captain did the briefing of approach ILS 09;and Never responded any callout
      publi
          shed as perFCOM 1.W e Ianded safel
                                           y and parked atthe Gate F-3.Afterthe deplaning
      initiated,Icom pleted the shutdown Checklistand asked the Captain thatIhave to go;Can you
      finish the securing checklist.The Captain said the SOP is untilIast passengeris offloaded we
      can'tI
           eave the station.Irem ained on board butthe Captain gotstuck in his statem entbecause
      there were 10 plus wheelChairs passengers'
                                               ,who were delaying the deplaning.Howeverafter
      he was getting delayed Captain Said GIVE M E SECURING CHECKLIST - IREAD HIM THE
      SECURING CHECKLIST.Afterhis perm ission Iwas released and Ieftthe duty station.




      Undersigned.

      o'
       .r          y scxl,cz     '
                                      v

      SANJAY SINGH
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 14 of 20
                                                          x h i b                        a g



      SANJAY SINGH
      737 FIRST OFFICER EMP-5364
      3700 NW 109TH AVE
      CORAL SPRINGS,F1--33065.
      510-342-6770

      W ednesday,April17,2019

      To,

      DirectorofFlightSafety,
      Cc:Chi efPilot
      Cc:DirectorofO peration
      Cc:Chi efOperating Officer

                                     FINAL REPORT SW Q 701 & 702

                                                 SQW 701

               On April16th,2019 Capt.Jam es T.Myers and Iwere paired fora flightforSQW 701 &
      SQW 702.IShowed up on time atthe airportaround 4:45 AM to com plete security screening
      to arri
            ve at the gate.However,aftercom pleting my security screening lwas guided by the
      screen display flightinformation atF-18.Ididn'tsee any comm ercial& Ground crew activi
                                                                                           ty at
      F-18,Following Icalled the crew scheduling and they guided me to gate F-3 fordeparture.A
      Screen Shotofthe Gate di
                             splay in attached as an Appendix-A.Iarri
                                                                    ved atthe F-3 and joined
      the crew atgate F-3 around 5:20 AM (LI.Since Iwas running Iittl
                                                                    e behind in time,lmeetthe
      Iead cabin crew and wentto the cockpit and greeted the captain.The Captain interrogated
      aboutmy late show on the airplane,Iexplained to him the reason and lbelieve he accepted my

      explanation.
            On Initiating my Prelim inary Pre-Flight Procedure,the captain interrupted and said its alI
      done since you were running Iate.lstillcontinued my procedure and noticed that overhead
      Pressurization Panelwas not set for Arrival Landing el
                                                           evation. I continued my procedure
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 15 of 20

                                                                           ExhibitB Page 2


      leading to the CDU Preflight. Iasked the Captain that,on Take - 05 Reference page, i
                                                                                         f he

      would Iike to amend his entries on page 2/2 as perFCOM CDU Preflight Procedure (Page
      3-11).He abruptly Voiced $;Idon'tunderstand whatare you talking about''.lattem pted to
      make him understand,However,The Captain Voiced $
                                                     1Idon'tknow whatthat is,Ineveruse i
                                                                                       t;
      So we willIeave itas i
                           tis'
                              '.W e continued ourprocedure to push back and start.
      During Push Back, And Pull Front procedure the Captain Requested,Normal Engine Start
      procedure by announcing Startz - The captain was non-com plaint with FCOM Normal
      Procedure(M)Bulletpointnumber2.(SignificantSafetyViolation)
             Aftercom pletion ofPush Back from gate F-3,pullfrontand com pl
                                                                          eti
                                                                            on of Before Taxi
      Procedure,Iacquired ATC clearance,The clearance was SSTAXISPOT 17 VIA TAXIW AY P to
      RUNW AY 08R'
                 '.The Captain started TAXItowards SPOT 18,Iinquired with the Captain,SPOT
      17 is ourclearance,The Captain said - It's OK.The Captain Continued to TAXIpassing the
      centerline ofTaxiW ay P toward Q,IIooked atthe Captain and Ibelieve the captain realized
      and m ade a signi
                      ficant reckless turn on the tiller to m anoeuvre the airplane towards the

      centerline ofTaxiWay R (SignificantLAPSE OFCRM from the Captain)
             Istayed calm and quiet and Icontinued m oni
                                                       toring the Captain's demeanour i
                                                                                      f he is
      going to continue such Iapses.Imade a determ ination thatthe Captain was Complaintand we
      continued toward our Departure Runways 08R. Swift Air Flight 501 Departed behind 701

      following sim ilarrouting.


             NO NOTICEABLE FLIGHT OR CRM EVENT FROM DEPARTURE TO CRUISE.


             Upon reaching Cruise Al
                                   titude,The Captain Cruised the Airplane at280 K;Isuggested
      the Captain thatA com pany traffic is on sim ilarrouting and i
                                                                   fhe willconsideraccelerating,The
       Captain Denied and Said in a RUDE TONE (
                                              INO,lW ILL STAY at280''.Iended m y suggestion
       by saying OK.30 sec Later Miam iCentercallus and ask i
                                                            fwe can m aintain 310K and higher.

      The Captain took over the ATC Ewithout transfer of control,Violation GOM - Policy and
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 16 of 20

                                                                                   ExhibitB Page 3

      Procedures E Page 50)and advised thatdue to turbulence he is notable to accelerate,but
      offered a loweraltitude.Miam iCenterasked flight502 to sl
                                                              ow down 280K and less.
      The Captain opened a conversation,Stating - ';1don't understand why people in M iam iare
      always in a Hurry''. Ithought that was a question to me,So Ianswered:ffIdon't think so
      people in M iam iare as in hurry as everywhere else''.The Captain Said that-SwiftAirhas filled

      the Speed at280K and the guys behind us (502)are wrong foraccelerati
                                                                         on.Icorrected the
      Captain,by stating The filed speed i
                                         s not280K its TAS which in equivalentcome to 414K.The
      Captain said û1IAM 100% RIGHT''- Itol
                                          d the CAPTAIN,You did a good Job;M ade a decision
      and you have stuck to it,ATC has accepted so there is no problem,butyou being 100% right
      is debatable.lbelieve the captain took the w hole conversation in olense and since then the
      degradation ofCRM continued.
             The Captain M oved on to the next topic of conversati
                                                                 on, In the perusal of my
      experience - W here you from , Experi
                                          ence and Last Airline? Itold the Captain that on the
      ground lgave you Ii
                        ttle information because Idon'tIike to discuss my resume every day at6
      A.M following Itold him the totalexperi
                                            ence.The Captain said ù
                                                                  'You could have told m e that

      instead of IdBEING AN ASSHOLE'
                                   '.Idon'tbelieve lwas being an asshole,Ijust gave him
      Iim ited experience on the ground because Iwas running Iate as disclosed in the firstpartofthis
      eventrepor
               't.Butsince thatcaptain called me an asshole lwas shocked thatin m id-flighthe is
      name calling to his co-workerwithouteven knowing orIearning any explanation.


             W e continued for descent & approach,The Captain Briefed ILS RW Y 06 backed by
      Visual Approach. Pursuant, SW IFT AlR      GOM or FCOM 1; there is no such approvalin
      accordance w i
                   th the OPERATION SPECIFICATION as AN approach -ILS BACKED BY VISUAL
      APPROACH. However, I remained silent because under vi
                                                          sual condition its non-normal

      practice by a flightcrew to use such procedure who are notfamiliarwith O PS SPEC approved
      forthe airline.Even ifa flightcrew uses such unauthorized procedure itcomm on to fI
                                                                                        y visual
      approach pursuant8737 Q RH MANEUVERS F PAGE MAN-19,GOM 5-11,OPS SPEC:C077.
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 17 of 20

                                                                                  ExhibitB Page 4


      As we initi
                ated descent, HAVANA CENTER called if we can accept RNP procedures,The
      captain suggested YES backed up by Visual,Iim mediately replied HAVANA CENTER,W E have
      No approvalfor RNR I believe the captain took an offence and further degraded the CRM
      environm ent.
             From cruise to Descentthe captain m ay have used 50 times,Stop talking;in an attem pt
      to bully m y position in the cockpi
                                        twi
                                          th his Captain Authority.He also repeated m any tim es that
      HE IS THE CAPTAIN.
             During Descentand Approach,The Captain rem ained silentthroughout the approach
      untilIanding,The Captain di
                                d not respond to any callon the approach Imade as pertraining
      standards and FCOM procedures.W e Ianded without any event,Aftercom ing to taxispeed I
      told the Captain SCYO U HAVE M EET ALL CRITERI
                                                   A OF AN INCAPACITATED CAPTAIN O N THE
      APPROACH'
              'The Captain becam e furious and said You know w hy Iam flying wi
                                                                              th you,Iam

      hereto evaluate you i
                          fyou going to keep the job ornot.The Captain also said thathe knows
      aboutthe emailIw rote to the m anagementofa separate event.As the Captain putme under
      duress with a possibility of Iosing job,Ianswered to him - S
                                                                 'YOU CANT TAXI,YOU CANT
      FOLLO W INSTRUCTIO N, YO U ARE NOT FAM ILIAR W ITH PROCEDURES, IF An
      INCOM PETENT CAPTAIN LIKE YOU W ILL DECIDE IF IHOLD MY JOB OR NOT IT'S IN MY

      BEST INTEREST NOT TO KEEP THE JOB,AT LEAST IW ILL BE SAFER -And You justmade
      the Company Loose $5000 forimpeding two flights''.lasked the Captain thathe should or1et
      me make an entry in the Iog book to download DVDR and CVR forthe Flight.The Captain

      Deni
         ed and recom mended to speak to the ChiefPilotorM anagem ent.W hile Iwas drafting an
      emailforthe requestto download the DFDR and CVR the Captain counselled m e in frontofa
      witness from an engineering team travelling w i
                                                    th us;suggesting that Ishould not send such
      requestto the m anagementbecause Iam already in trouble and Iw illdig a biggerhole formy
      self.Thistim e Idenied his recom m endation.
             W e Parked atthe STAND and continued deliberati
                                                           on ofthe flightwhil
                                                                             e he blocked m y
      exitfrom the cockpitlW as extrem ely annoyed by his behaviorand ended up saying -ddW hatA
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 18 of 20

                                                                                  ExhibitB Page 5


      Stupid Punk YOU Are'
                         'A flightattendant heard my statement and they were concerned with
      the safety offlightatthis point.Butthe Captain Assured them thatsafety ofthe Flightis notin
      Question and they can feelcomfortable returning to M iam i.Ihave personally approached the
      Flight Attendant and apologized for my words for the captain which m ight have concerned

      them .
               The Captain wentto the otherflightIanded afterus ofSwiftAir501 and returned to the

      flightdeckafteratI
                       east10 m inutes.




                                                SQW 702
               Flight 702 ini
                            tiated w i
                                     th the Captains Crew Briefing,Using A flight attendant as a
      witness he briefed thatwe willfIy to M IAM Iin accordance with the Procedures published for
      SwiftAir.Igladly agreed and we continued the flight.The Captain Im mediately dam aged the
      CRM environment of the Flight deck, Every tim e Irepeated a Com m unication to the ATC or

      requested aconfirmation,He said -$;IjustLove it'stating thatheisright.OnATC clearanceto
      MIA,Iwrote the firstclearance fi
                                     x as 8 M iles and Captain Corrected to 18 m iles.lquickly
      confirmed with the cl
                          earance and Sure enough 1was wrong in writing the clearance.
      Continuing with the flightfrom push back to take off,the Captain even made som e innocuous

      jokespertainingtotheenvironmentofourfli
                                            ghtdeck,Stating -11Iam trying notto Iose it''.
      W e were airborne and passing through 8000,Iwas PM         referring to an essentialFCOM 1
      Procedure.The Captain interrupted and said - Below 10000'You are notsupposed to do non-
      essentialduties.The Captain Said Putdow n yourl-pad.In Spirit,he was right,W hat;Captain is
      notfam iliarw ith i
                        s,that,The ipad issued by the com pany is Approved Device ofthe Airplane.
      Any reference to the m aterialnecessary to fI
                                                  y an Airplane is an essenti
                                                                            alduty.Itold the Captain
      the very same thing.The Captain W enton researching his ipad to prove me wrong,He could
      come back with any inform ati
                                  on contrary to my point.He remained quietand upset.W hile the
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 19 of 20

                                                                                     ExhibitB Page 6

      Captain was referring his IPAD withouttransferofcontrolthe Airplane fora mom entattem pted
      to leveloffata wrong alti
                              tude butthe captain corrected im mediatel
                                                                      y.
            W hile cruising towards M IA,on one occasion a change to the CDU was needed,W hile l
      was on the Radio the Captain com manded m e to m ake changes in the CDU to dem onstrate
      his captain's ego.He sai
                             ditis yourduty to change CDU,Itold the captain you are partly wrong
      again,Above 10000'PF does the am endmentto CDU,However,Since you have asked m e to
      do itand you seem to be busy arguing Iwilldo i
                                                   t.The Captain Becam e furious and upsetfrom

      my observation on his demeanour.
             W hile approaching ourTO D,In an attem ptto ask an operationalquesti
                                                                                on,The Captain
      became furious and called the FlightAttendantfrom herduty posi
                                                                   tion to sitto be a witness in
      the cockpituntilIanding unto reaching to the Gate.
             W hile defending,The Captain demonstrated extreme anger'
                                                                    ,On Occasion,lm entioned
      thathis heading bug is ofthe course,The Captain took the heading bug and m oved i
                                                                                      t some
      more ofcourse with extreme anger.
             W hile approach,ATC asked us to m aintain high speed on approach,The Captain di
                                                                                           d
      butthis time depaded from the published practice ofFlap Extensi
                                                                    on,The flap extension was
      ini
        tiated atoraround 250K M EMO issue by ALEX PINTADO.see.Appendix B.AfterLanding l
      told the Captain you don'tfollow procedure.Being unfam iliarfrom the procedure the Captain
      acted,He pointed atthe Placard speed on the FLAPS and Laughed.
             W e arrived at the gate, Once Again Captain Blocked the Exi
                                                                       t from the Cockpi
                                                                                       t and
      dropped his heavy bag on the com pany IPAD in an attemptto destroy com pany property.A1I
      thiswas wi
               tnessed bythe M aintenance personnelwho came in the cockpitto convey the Chief
      Pilot's message. The Maintenance personal was witness to the Captains behavi
                                                                                 our, He
      repeated around 20 times C'SHUT UP SHUT UP''. HE ALSO STATED AFT'
                                                                      ER YOU G ET FIRED I

      HOPE NOT TO SEE YOU AGAIN.


                                               Sum m arv
Case 1:19-cv-22795-DPG Document 1 Entered on FLSD Docket 07/08/2019 Page 20 of 20

                                                                                   ExhibitB Page 7

               In my opinion,Itis indisputable thatthe Captain arrived in the Flightwith the intention
      to thwartthe CRM system in vi
                                  olati
                                      on ofthe GOM procedure.The Captain with deliberate

      intention jeopardized approx.300 people and the Airlines safety culture atrisk.The Captain
      M ust be directed to understand CRM philosophy and understand the function of the First
      Officer. It is my opini
                            on, that the Captain Lied about his representation on behalf of the
      Management to evaluate m y fi
                                  tness of em ploym ent. I believe that the Captain used such
      tactics to bull
                    y m y position in the cockpi
                                               tand gain suprem acy. lbelieve the Captains behavior
      were incoherent in front of people who witnessed the event directly, Exam ple Security
      Personal,m aintenance Persone upon arriving in M iam i. The Captain was shouting atthe Gate
      Ram p of deplaning,Quote''lhope you get Fired and Ihope not to see you again''Unquote.
      Although the Flight Attendant supported his theory presented about the cockpit scenario, I
      believe that he pursued their support based on personalrelationship and not professional

      relationship.


      1 have no hard feeling for anyone from the Crew, Ei
                                                        ther the Captain or any of the Flight
      Attendants.However,One FA crew mem bersuppofed him and relived hersafety position and
      occupied a seatin the cockpi
                                 tuntillanding and parking to the Gate.


      The FlightAttendants were professionaland concerned, The Captain pursued them in viol
                                                                                          ation
      of14 CFR and 49 U.S.C :Designedlyjeopardi
                                              zingflightsafety.


      Undersigned'
                 .



     o'
      ,ç g o'
            c/zsz
                y
                ,sv'
      SANJAY SINGH
